                                Case 3:20-cv-02731-VC Document 1126 Filed 07/09/21 Page 1 of 3



                       1   David S. Weinstein [Admitted Pro Hac Vice]
                           Dweinstein@joneswalker.com
                       2   JONES WALKER, LLP
                           201 S. Biscayne Blvd., Suite 2600
                       3   Miami, Florida 33131
                           Tel: 305-679-5700       Fax: 305-679-5710
                       4
                           Susan E. Coleman (SBN 171832)
                       5   E-mail: scoleman@bwslaw.com
                           BURKE, WILLIAMS & SORENSEN, LLP
                       6   444 South Flower Street, Suite 2400
                           Los Angeles, CA 90071-2953
                       7   Tel: 213.236.0600       Fax: 213.236.2700
                       8   Attorneys for Respondents-Defendants
                           THE GEO GROUP, INC. (Sued herein as
                       9   GEO GROUP, INC.) and NATHAN ALLEN
                  10                                UNITED STATES DISTRICT COURT
                  11                              NORTHERN DISTRICT OF CALIFORNIA
                  12                                     SAN FRANCISCO DIVISION
                  13
                  14       ANGEL DE JESUS ZEPEDA RIVAS,                   Case No. 3:20-cv-02731-VC
                           BRENDA RUIZ TOVAR, LAWRENCE
                  15       MWAURA, LUCIANO GONZALO                        STATUS UPDATE BY THE GEO
                           MENDOZA JERONIMO, CORAIMA                      GROUP, INC. AND NATHAN
                  16       YARITZA SANCHEZ NUÑEZ,                         ALLEN RE COVID-19 POSITIVE
                           JAVIER ALFARO, DUNG TUAN                       STAFF AT MESA VERDE
                  17       DANG,
                                                                          Judge:   Hon. Vince Chhabria
                  18                      Petitioners-Plaintiffs,
                  19       v.
                  20       DAVID JENNINGS, Acting Director of
                           the San Francisco Field Office of U.S.
                  21       Immigration and Customs Enforcement;
                           MATTHEW T. ALBENCE, Deputy
                  22       Director and Senior Official Performing
                           the Duties of the Director of the U.S.
                  23       Immigration and Customs Enforcement;
                           U.S. IMMIGRATION AND CUSTOMS
                  24       ENFORCEMENT; GEO GROUP, INC.;
                           NATHAN ALLEN, Warden of Mesa
                  25       Verde Detention Facility,
                  26                      Respondents-Defendants.
                  27
                  28                Defendants THE GEO GROUP, INC. and NATHAN ALLEN hereby
J ONES W ALKER , LLP
  ATTO RNEY S AT LAW                                                                              3:20-CV-02731-VC
                           {M1830138.1}                             -1-
        MIAMI                                                                             070921 STATUS RE STAFF
                               Case 3:20-cv-02731-VC Document 1126 Filed 07/09/21 Page 2 of 3



                       1   provide the following status report regarding staff at Mesa Verde who have recently
                       2   tested positive with COVID-19 and ongoing testing of staff.
                       3           There is currently one (1) GEO staff person and no Wellpath medical staff
                       4   persons out with COVID.
                       5           The new positive result is as follows:
                       6           GEO Officer S.R. was tested onsite on July 6, 2021. S.R. did not report to
                       7   work on July 7, 2021. S.R. reported for work at 6:00 am on July 8, 2021 and
                       8   stopped working at 8:10 am when a positive test result was received. S.R. has been
                       9   quarantining at home since July 8, 2021, pending completion of return to work
                  10       guidelines. Throughout both shifts worked by Officer S.R., on July 6 and 8, 2021,
                  11       Officer S.R. was assigned to the dental post and was sitting outside the dental office
                  12       wearing a mask. No staff or detainees were identified as being in close contact with
                  13       Officer S.R.
                  14       Cumulative Totals:
                  15               GEO now has 70 cumulative individuals who have tested positive1. Wellpath
                  16       has 9 cumulative positive results.
                  17               There are no individuals who have tested positive and then after a period of
                  18       90 days recovery tested negative twice in a row before testing positive again (i.e.
                  19       reinfection).
                  20       Staff Testing Update:
                  21               Staff testing resumed again on May 24, 2021. Testing is continuing weekly
                  22       on a rolling basis which is conducted as staff report to work for their shifts, except
                  23       for any staff already on sick, FMLA or other leave. The last staff person who tested
                  24       positive was on May 22, 2021.
                  25
                           1
                             In the Status Report filed on May 24, 2021, counsel inadvertently listed the
                  26       cumulative number of detainee positive results instead of the number of GEO staff
                           positive results. The correct number of cumulative GEO staff individuals who had
                  27       tested positive as of May 24, 2021 was 69, not 59. As a result, with the addition of
                           the staff positive result received on July 8, 2021, GEO now has 70 cumulative
                  28       individuals who have tested positive.
J ONES W ALKER , LLP
  ATTO RNEY S AT LAW                                                                                3:20-CV-02731-VC
                           {M1830138.1}                              -2-
        MIAMI                                                                               070921 STATUS RE STAFF
                             Case 3:20-cv-02731-VC Document 1126 Filed 07/09/21 Page 3 of 3



                       1
                           Dated: July 9, 2021               JONES WALKER, LLP
                       2
                       3
                                                              By: /s/ David S. Weinstein
                       4                                           David S. Weinstein
                       5                                      Attorneys for Defendants
                                                              THE GEO GROUP, INC. and NATHAN
                       6                                      ALLEN
                       7
                       8
                       9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
J ONES W ALKER , LLP
  ATTO RNEY S AT LAW                                                                         3:20-CV-02731-VC
                           {M1830138.1}                        -3-
        MIAMI                                                                        070921 STATUS RE STAFF
